Citation Nr: 0831081	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 0 percent disabling.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957 and from December 1957 to December 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 1975 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent rating, effective January 1, 1975.  This rating 
decision was not appealed.

The veteran filed the present increased rating claim in March 
2006.  In its August 2006 rating decision, the RO continued 
the 0 percent rating for bilateral hearing loss.  The veteran 
has perfected his appeal with regard to the disability rating 
assigned for this condition.

The veteran was afforded an informal conference with a 
Decision Review Officer in April 2007.  A copy of that report 
is associated with the claims file.


FINDING OF FACT

The results of a July 2006 VA audiological examination show 
that the veteran has Level III impairment in his right ear 
and Level II impairment in his left ear.


CONCLUSION OF LAW

The criteria for an increased disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2006, prior to the 
adjudication of his claim in the August 2006 rating decision 
at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and June 2006, pertaining to the downstream 
disability rating and effective date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the June 
2006 VCAA letter only satisfied three of the four elements 
required by the recent Vazquez-Flores decision.  
Specifically, this notice letter informed the veteran that, 
in order to support his claim for an increased rating, the 
evidence must show that his hearing loss disability has 
gotten worse, and the letter specified examples of evidence 
that the veteran should submit to show such worsening, 
including statements from employers regarding how his 
disability affects his ability to work, and statements from 
people who have witnessed how his disability symptoms affect 
him (presumably in daily life).  (Emphasis added).  The June 
2006 letter also explained the assignment of disability 
ratings based upon the diagnostic codes found in 38 C.F.R., 
Part 4.  Finally, the June 2006 letter provided numerous 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  However, 
the June 2006 letter failed to provide at least general 
notice of the specific audiological test results that are 
necessary for entitlement to a higher disability rating for 
bilateral hearing loss.

Nonetheless, the veteran was not prejudiced in this instance, 
as the January 2007 Statement of the Case provided the 
veteran with the specific rating criteria for bilateral 
hearing loss and the audiological test results necessary for 
entitlement to a higher disability rating, and explained how 
the relevant diagnostic code would be applied.  Having been 
provided with such notice, the Board determines that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim.

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes a VA examination report, a 
private examination report, VA medical records, and 
statements from the veteran.  The veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
evaluation in excess of 0 percent at any time since the date 
of claim on March 14, 2006.  The pertinent medical evidence 
of record consists of a VA audiological examination conducted 
in July 2006.

At the veteran's July 2006 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
70
95
LEFT
N/A
35
55
85
95

The report of the July 2006 VA examination shows that the 
veteran's manifested average puretone thresholds were 61 
decibels in the right ear and 68 decibels in the left ear, 
with speech discrimination of 84 percent in the right ear and 
94 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level III 
impairment for the right ear and Level II impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of July 2006 show no exceptional 
patterns of hearing impairment in either ear; therefore, the 
current provisions of § 4.86(a) and (b) are not applicable to 
the July 2006 VA examination results.

While the Board notes that the record also includes a private 
audiological examination report, dated in January 2006, the 
Board may not rely on such a report, as this examination does 
not appear to have conformed with the required testing 
methods set forth in 38 C.F.R. § 4.85(a).  That is, although 
the private audiologist who conducted the test in January 
2006 used a puretone test, there is no indication that he 
performed the Maryland (CNC) controlled speech discrimination 
test, as required by 38 C.F.R. § 4.85(a).  See 38 C.F.R. § 
4.85(a).  An examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Id.  The 
Board therefore cannot accept this private report for the 
purpose of adjudicating the instant appeal.  In this regard, 
the Board emphasizes that it is bound, both by statute and 
regulation, to follow the regulatory provisions that require 
the performance of these particular tests.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]"); see also 38 C.F.R. § 
4.85(a).

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the date of claim on March 14, 2006.  The veteran's 
July 2006 audiological test results clearly fall within the 
parameters for a 0 percent rating, but no more.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2007).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the date of 
claim on March 14, 2006.  See 38 C.F.R. § 4.85(b)-(e); see 
also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the veteran's bilateral hearing loss disability.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 0 percent at any time 
since the date of claim on March 14, 2006.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 0 percent 
disabling since the date his claim was filed, so his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 0 
percent for bilateral hearing loss is not warranted at any 
time since the date of claim on March 14, 2006.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 0 percent disabling, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


